Title: John Wayles Eppes to Thomas Jefferson, 21 January 1811
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            
              Dear Sir,
              Washington Jan. 21. 1811.
            
             When I received your last letter the pamphlet the return of which you requested was in the hands of Mr Clay one of the gentlemen to whom you extended by a former letter the permission of reading it— I have just this moment received it in the House and have only time while a discussion on the Bank bill is progressing to put it under cover with my friendly wishes—
            The first section of the Bill is struck out & a question is now depending for indefinite postponement—The Bill for the renewal of the charter will unquestionably fail—
            
              With every sentiment of affection & respect
              I am yours—&c
              
 Jno W Eppes
            
          
          
             Tell Francis I will write to him by the next mail & inclose his Books if they can be procured in the city—
          
        